Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2013/0255699) in view of Bolam et al. (USPGPub 2006/0149176).
Regarding claims 1-4, Squitieri teaches a pressure mitigation device for placement between a human body and a support surface (abstract and Fig. 1) wherein the device is hooked to a pump, tubing and controller through what inherently must be considered an egress [0084-0087] wherein the device has a plurality of chambers.  Squitieri fails to teach wherein the controller is capable of identifying the programmable pattern of the particular pressure mitigation device connected to the controller. However, Bolam teaches that it is known to provide a controller associated with an air inflated pressure device for use with the human body (abstract) wherein the controller makes use of a connector having a defined number of magnets thereon that allows the controller to identify the particular inflatable device and mode of operation associated therewith [0075-0080] wherein the arrangement of the magnets provides information as to specific manner in which the device should be inflated and said information is used to control valves that specifically control air pressure to distinct areas of the device.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known connector connection technique of Bolam to the known pressure mitigation device of Squitieri ready for the improved functionality provided by the controller/connector of Bolam and wherein the results of such a modification would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 5-6, Bolam further provides the ability to regulate the pressure by employing user input, said input reasonably implicit of both increasing and decreasing pressure as desired [0041] wherein it is reasonably implied that the input is at least somewhat physical or manual in nature of input.
Regarding claim 7, the system of Bolam can automatically detect high pressure conditions that would result in an automatic shutdown of the device [0052].
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2013/0255699) in view of Bolam et al. (USPGPub 2006/0149176 as applied to claims 1-7 above and further in view of Welling et al. (USPGPub 2004/0034936).
Regarding claims 8, the teachings of Squitieri in view of Bolam are as shown above. Squitieri in view of Bolam fails to teach wherein data provided by the sensors of the prior art is examined to determine if a patient has moved or not.  However, Welling teaches that it is known to examine sensed data provided from pressurized support devices for supporting a human body such as a medial patient so as to allow the detection of movement of a patient and so to alert a caregiver [0375-0377].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply data examination technique of Welling to the known pressure mitigation device of Squitieri in view of Bolam ready for the improved functionality provided by the examination process and information of Welling including the provision of data of patient movements and wherein the results of such a modification would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 9 and 10, the teachings of Squitieri in view of Bolam  and further in view of Welling are as shown above. Squitieri in view of Bolam  and further in view of Welling fails to explicitly state the manner in which communication of the signal or alert from the controller to the alarm that takes place in the invention of Squitieri in view of Bolam  and further in view of Welling. To further clarify, it is not stated as to whether a circuit is closed upon movement of a patient so as to sound an alarm or whether a circuit is opened upon movement of a patient so as to sound an alarm. More specifically it is unclear if a signal is always being provided from the controller that indicates a lack of movement and upon movement that signal is broken and an alarm sounds or if no signal is sent until movement is detected and then a signal is sent and an alarm sounds.  However, given a limited number of possibilities and the reasonable ability of the device of the combined priors to perform in either manner effectively, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to do either wherein both techniques would predictably detect patient movement and alert a caretaker and could be performed with a reasonable expectation of success.
 Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2013/0255699) in view of Bolam et al. (USPGPub 2006/0149176 as applied to claims 1-7 above and further in view of Lafleche et al. (USPGPub 2014/0059781).
Regarding claims 11-12, the teachings of Squitieri in view of Bolam are as shown above. Squitieri in view of Bolam fails to teach wherein the data detected and provided by the controller can be used to estimate the respiration rate of a human body.  However, Lafleche teaches that it is known to use pressure sensors in inflatable patient support devices in order to provide , output and analyze data in order to determine a patients heart or respiration rate (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply data examination technique of Lafleche to the known pressure mitigation device of Squitieri in view of Bolam ready for the improved functionality provided by the examination process and information of Lafleche including the provision of patient heart and respiration rate and wherein the results of such a modification would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2013/0255699) in view of Bolam et al. (USPGPub 2006/0149176) and further in view of Yano et al. (USPGPub 2004/0206409).
Regarding claims 13-14, Squitieri teaches a pressure mitigation device for placement between a human body and a support surface (abstract and Fig. 1) wherein the device is hooked to a pump, tubing and controller through what inherently must be considered an egress [0084-0087] wherein the device has a plurality of chambers.  Squitieri fails to teach wherein the controller is capable of identifying the programmable pattern of the particular pressure mitigation device connected to the controller. However, Bolam teaches that it is known to provide a controller associated with an air inflated pressure device for use with the human body (abstract) wherein the controller makes use of a connector having a defined number of magnets thereon that allows the controller to identify the particular inflatable device and mode of operation associated therewith [0075-0080] wherein the arrangement of the magnets provides information as to specific manner in which the device should be inflated and said information is used to control valves that specifically control air pressure to distinct areas of the device.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known connector connection technique of Bolam to the known pressure mitigation device of Squitieri ready for the improved functionality provided by the controller/connector of Bolam and wherein the results of such a modification would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The teachings of Squitieri in view of Bolam are as shown above. Further Bolam teaches the use of a pressure transducer for controlling the pressure of the inflatable chambers.  The use of a plurality of transducers to control multiple chamber would be considered a mere duplication of parts, wherein Squitieri already teaches this ability as well, wherein in the absence of a new and unexpected results arising from the duplication of the transducer of Bolam, the Court has long held the use of plural parts unpatentable over the use of a single part. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Squitieri in view of Bolam fails to explicitly teach the use of piezoelectric valves as the pressure control valves employed.  However, Yano teaches that air valves for pressure chambers are commonly piezoelectric valves.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric valves of Yano as the generic air valves of Squitieri in view of Bolam as an application of a known air valve type/technique of Yano to a known air chamber device of Squitieri in view of Bolam ready for improvement and wherein the results of the use of piezoelectric valves in Squitieri in view of Bolam would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 16, the device of Squitieri is shown to rely on real time data for changes provided [0037].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2013/0255699) in view of Bolam et al. (USPGPub 2006/0149176) and further in view of Yano et al. (USPGPub 2004/0206409) as applied to claims 13-14 and 16 above and further in view of Lafleche et al. (USPGPub 2014/0059781).
Regarding claim 15, the teachings of Lafleche are reasonably applicable to the combination of Squitieri in view of Bolam and further in view of Yano in the same manner that the teachings of Lafleche were applied to the teachings of Squitieri in view of Bolam above as in the rejection of claim 11.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717